This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A15-1494


                                 State of Minnesota,
                                     Respondent,

                                         vs.

                                Areial Jean Stoecker,
                                     Appellant.


                                 Filed June 13, 2016
                                      Affirmed
                                  Bjorkman, Judge


                            Wadena County District Court
                              File No. 80-CR-14-501

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Kyra L. Ladd, Wadena County Attorney, Brice M. Norton, Assistant County Attorney,
Wadena, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Roy G. Spurbeck, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Bjorkman, Presiding Judge; Peterson, Judge; and

Kalitowski, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

BJORKMAN, Judge

       Appellant challenges her fourth-degree-assault conviction, arguing that the

evidence is not sufficient to prove that she intentionally struck an emergency medical

worker. We affirm.

                                          FACTS

       Appellant Areial Jean Stoecker resides in a duplex owned by her grandmother C.B.

in Wadena. On April 22, 2014, Officer Norman Pettis of the Wadena Police Department

was called to the duplex to help locate Stoecker’s brother. Stoecker was upset by the

“commotion” inside the duplex, and decided to relax on a swing in the backyard.

       C.B. eventually told the officers to leave. As Officer Pettis exited the residence into

the backyard, he saw Stoecker fall face-forward off of the swing. He ran toward Stoecker

and noticed that she was lying on her stomach and shaking. C.B. and L.O.—Stoecker’s

mother—also approached Stoecker, indicating that Stoecker was having a seizure. Officer

Pettis also thought Stoecker was having a seizure.

       An ambulance crew arrived within five minutes. The crew consisted of T.K. (a

paramedic), J.W. (an emergency medical technician), and a student trainee. T.K. and J.W.

are trained in how to recognize when someone is having a seizure and how to assist those

individuals. T.K. and J.W. can also recognize common characteristics that individuals

exhibit following a seizure, during what is called the postictal state. Those characteristics

typically include grogginess, disorientation, and exhaustion.




                                              2
         When the ambulance crew arrived at the duplex, they were informed that Stoecker

had a possible seizure. Because they were also notified that she had fallen and hit her head,

J.W. retrieved a neck collar and backboard. T.K. approached Stoecker, who was lying on

her right side on the ground, and noticed that she was conversing with the people around

her. T.K. identified himself and asked Stoecker questions “to determine her orientation of

person, place, time, [and] event.” Stoecker was able to answer T.K.’s questions, and,

according to T.K., seemed “very coherent.” T.K. observed that Stoecker did not appear to

be seizing or in a postictal state.

         T.K., J.W., and Officer Pettis then attempted to roll Stoecker onto the backboard in

order to stabilize her for transport to the hospital. Stoecker began to “jerk and thrash out

very aggressively.” Stoecker then looked directly at T.K., made her right hand into a fist,

and punched him twice in the groin. T.K. and J.W. believed Stoecker’s action was

deliberate and was not a push, slap, or a defensive motion. According to T.K., Stoecker

was completely oriented and appeared to know what she was doing.

         Stoecker’s family members then told the ambulance crew that they had not called

them and that they should leave. Before they left, T.K. and J.W. asked Stoecker to sign a

form indicating that she refused treatment. Stoecker answered all of the questions related

to the release and then signed it. Neither T.K. nor J.W. had concerns about whether

Stoecker had the mental capacity to refuse treatment. The ambulance crew then left the

scene.

         Stoecker testified that she recalled sitting on the swing and the next thing she

remembered was being in her mother’s lap. She also recalled that a member of the


                                              3
ambulance crew asked her “to sign the computer,” but she had no recollection of striking

T.K. Stoecker stated that she had a “medical episode” that day, but did not intentionally

hit anyone. C.B. testified that Stoecker has had seizures since she was a young child

because of a chemical imbalance in her brain. At times, C.B. has seen Stoecker “strike

out” at other individuals during a seizure and not remember the incident later. C.B. thought

Stoecker was having a seizure on the day in question. And C.B. testified that Stoecker

“really wasn’t coherent” after she struck T.K.

       At the conclusion of the trial, the district court instructed the jury on the elements

of fourth-degree assault of an emergency medical worker. The instructions informed the

jury that “[a]n assault is the intentional infliction of bodily harm upon another.” The jury

found Stoecker guilty. Stoecker appeals.

                                     DECISION

       Stoecker argues that the state did not prove that she intended to strike T.K.1 When

reviewing the sufficiency of the evidence, “we determine whether the legitimate inferences

drawn from the facts in the record would reasonably support the jury’s conclusion that the

defendant was guilty beyond a reasonable doubt.” State v. Pratt, 813 N.W.2d 868, 874

(Minn. 2012). “We give due regard to the defendant’s presumption of innocence and the

[s]tate’s burden of proof, and will uphold the verdict if the jury could reasonably have

found the defendant guilty.” Id.




1
 Stoecker only challenges the sufficiency of the evidence with respect to the intent element
of the assault offense.

                                             4
       To support a conviction of fourth-degree assault, the state was required to prove that

Stoecker intentionally inflicted or attempted to inflict bodily harm upon a member of an

emergency medical services personnel unit. Minn. Stat. §§ 609.02, subd. 10(2) (defining

assault), .2231, subd. 2(1) (defining fourth-degree assault) (2012). “[A]ssault-harm, as

defined by Minn. Stat. § 609.02, subd. 10(2), is a general-intent crime.” State v. Fleck, 810

N.W.2d 303, 309-10 (Minn. 2012). Although a general-intent crime does not require proof

that the defendant intended to cause a particular result, the state must prove that “the

defendant engaged intentionally in specific, prohibited conduct.” State v. Pederson, 840

N.W.2d 433, 436 (Minn. App. 2013) (quotation omitted). In other words, “[t]he defendant

must have engaged in a volitional act and not merely acted accidentally.” Id.

       Because intent involves the defendant’s state of mind, it is generally established

through circumstantial evidence.2 Id. We apply a two-step analysis when reviewing a

conviction supported by circumstantial evidence. State v. Silvernail, 831 N.W.2d 594, 598

(Minn. 2013). First, we identify the circumstances proved, which are the circumstances

supporting the jury’s verdict. Id. at 598-99. “The second step is to determine whether the

circumstances proved are consistent with guilt and inconsistent with any rational

hypothesis except that of guilt.” State v. Moore, 846 N.W.2d 83, 88 (Minn. 2014)

(quotations omitted).



2
  The state argues that the testimony of T.K. and J.W. was direct evidence of Stoecker’s
intent. But the jury was required to make inferences about Stoecker’s state of mind in light
of the observations of T.K. and J.W. Therefore, the circumstantial-evidence standard
applies. See State v. Cooper, 561 N.W.2d 175, 179 (Minn. 1997) (stating that intent is a
state of mind that is generally proved circumstantially).

                                             5
       In determining the circumstances proved, it is not our role to weigh the evidence.

State v. Stein, 776 N.W.2d 709, 714 (Minn. 2010). Rather, “we assume that the jury

resolved any factual disputes in a manner that is consistent with the jury’s verdict.” Moore,

846 N.W.2d at 88. We construe conflicting evidence in the light most favorable to the

verdict, and assume the jury believed the state’s witnesses and disbelieved the defendant’s

witnesses. Id.

       The circumstances proved establish the following facts. On April 22, Officer Pettis

was in the backyard of a duplex in Wadena and saw Stoecker fall face-first off of a swing.

An ambulance crew including T.K. and J.W. was called to the scene. T.K. and J.W. have

been trained in how to recognize when someone is having a seizure or is in a postictal state.

Upon arriving at the duplex, the ambulance crew found Stoecker lying on her right side on

the ground. Stoecker was able to respond to multiple questions from T.K. before the

ambulance crew tried to move her. In order to stabilize her for transport, Officer Pettis,

T.K., and J.W. attempted to roll Stoecker onto a backboard. During this process, Stoecker

began to “jerk and thrash out.” Then she looked straight at T.K., made her right hand into

a fist, and struck him twice in the groin. Based on their training and experience, T.K. and

J.W. did not believe Stoecker was having a seizure or in a postictal state when she struck

T.K. Stoecker then answered multiple questions and signed a form to refuse medical

treatment. Neither T.K. nor J.W. had concerns about Stoecker’s ability to understand the

document she signed.

       Stoecker does not dispute that the circumstances proved are consistent with guilt.

But she argues that they are also consistent with the hypothesis that her actions resulted


                                             6
from involuntary movement caused by a seizure. We are not persuaded. Stoecker’s

hypothesis rests on her own statement that she did not intentionally strike anyone, and

C.B.’s testimony that Stoecker was having a seizure at the time of the incident. But the

jury rejected this evidence. Because the circumstances proved were that Stoecker was

coherent when she struck T.K. twice, the only rational hypothesis is that she intended to

strike him. On this record, we conclude that sufficient evidence supports Stoecker’s

conviction.

      Affirmed.




                                           7